Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendments and arguments filed on 02/22/2021 is acknowledged. Claims 3-8, 46-50, 53-54 and 77-86 are currently pending. Rejections and objections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-8, 46-50, 53-54 and 77-84 remain rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Shi et al. (WO 2016/205141).
Shi teaches methods for the preparation of co-crystals, salts and crystalline forms of tenofovir alafenamide (abstract, summary of invention), which are used in pharmaceutical compositions with an acceptable excipient for treating an HIV infection and a hepatitis B virus (HBV) infection (p. 2). The pharmaceutical compositions may comprise at least one additional therapeutic agent active against HIV (p. 18) and may be formulated in a unit dosage form for parenteral (subcutaneous or intramuscular 
At Example 20 Shi describes the preparation of tenofovir alafenamide hemipamoate (pamoic acid) co-crystals and forms in THF, ethyl acetate and isopropyl alcohol (IPA) with a similar protocol as in examples 1-19 therein. Shi didn’t describe an XRPD data, thermal gravimetric analysis or DSC data of tenofovir alafenamide hemipamoate co-crystals and forms but Shi used the same crystallization solvents used to make form I of this application. It appears that Shi teaches the same crystalline tenofovir alafenamide hemipamoate form I of the instant claims because the specific crystalline form I claimed was obtained in the same manner as the salt and crystalline form of Shi, by adding pamoic acid in THF and using ethyl acetate and/or isopropyl alcohol (IPA) and crystallizing (see page 79, [0286-0288]). Following examples 1-2, 4-11, and 16-19 of Shi, tenofovir alafenamide hemipamoate form I would have been obtained. 
Since Shi teaches the same crystalline form I of tenofovir alafenamide hemipamoate claims 3-8, 46 and 53-54 are anticipated. MPEP 2112 states: “SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” 
In this case, the “unknown property” is the XRPD data, or DSC data claimed. This is unknown because the reference is silent on this property.  This is not an ordinary nd 1241 at 1251, discussion of Rejection E. There, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). The “properties” aspect of that statement applies here.
Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that Shi describes the screening of several acids, including pamoic acid, however, no salts or crystalline forms were prepared or characterized in Example 20. Applicant further argues that the mere fact that a pamoate salt may result from the screening protocol is not sufficient to anticipate a claim to a crystalline form of tenofovir alafenamide hemipamoate. In response, Shi is drawn to producing crystals of salts of tenofovir alafenamide by the protocols of Ex. 1-20. In Example 20 Shi described that a screening protocol with pamoic acid to identify new salts, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” 
Whether the rejection is based on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is 
Accordingly, the burden is shifted to Applicant to show that the tenofovir alafenamide hemipamoate prepared by the protocols of the above cited prior art is not identical to the instant claimed tenofovir alafenamide hemipamoate Form I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 46-50, 53-54 and 77-86 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2016/205141) as above, in view of Gunawardana et al. (Antimicrob Agents Chemother. 2015 Jul; 59(7): 3913–3919).
The teachings of Shi were discussed above.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Shi does not teach that the long-acting formulation is active for at least 30 days and that the formulation maintains a concentration minimum (Cmin) above the efficacious level for HIV treatment, as claimed in instant claims 85 and 86. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
Gunawardana et al. teaches that before the effective filing date of this application the ordinary skilled artisan engaged in research for developing long-acting formulations et al. and its references are evidence of the skill level. 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
 (C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Applicant’s arguments are the same as for the 102 rejection above. The examiner submits the same response to arguments as above.
Conclusion
Claims 3-8, 46-50, 53-54 and 77-86 are rejected. No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626